 

EXHIBIT 10.1
 

THIS PROMISSORY NOTE HAS NOT BEEN THE SUBJECT OF REGISTRATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE SECURITIES LAWS OF ANY STATE
AND THE SAME HAS BEEN ISSUED IN RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF SAID ACT AND SUCH LAWS. THIS PROMISSORY NOTE MAY NOT BE SOLD,
TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
(I) AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR (II) AN OPINION OF
COUNSEL SATISFACTORY TO THE ISSUER THAT SUCH TRANSFER OR DISPOSITION DOES NOT
VIOLATE THE ACT, THE RULES AND REGULATIONS THEREUNDER, OR APPLICABLE STATE
SECURITIES LAWS.  THIS NOTE IS NON-NEGOTIABLE AND NON-TRANSFERABLE.
 

ACQUISITION NOTE


Issue Date: April 6, 2011


Washington, D.C.
Principal Amount $500,000.00

 
FOR VALUE RECEIVED, the undersigned, Ariel Way, Inc., a Florida corporation (the
“Company”), promises to pay to Gary Block (the “Lender”) at 7900 Wisconsin
Avenue, Suite 303, Bethesda, Maryland, 20814, or such other address as the
Lender shall specify in writing, the aggregate principal amount of Five Hundred
Thousand U.S. Dollars and 00/100 ($500,00.00) (the “Principal Amount”) in three
(3) installments in immediately available United States’ funds, together with
interest at the annual rate of six percent (6%) on the unpaid principal
balance.  This Acquisition Note (this “Note”) is being issued pursuant to
Section 1.3(a) of the Stock Purchase Agreement by and among the Company,
Government-Buys, Inc., a Maryland corporation, and Gary Block, dated of even
date herewith (the “Purchase Agreement”). Defined terms used herein shall have
the same meaning as set forth in the Purchase Agreement, unless otherwise
indicated. Subject to Section 1 below, the principal payments by the Company
shall be made in three (3) installments as follows: (i) Two Hundred Thousand
U.S. Dollars and 00/100 ($200,000.00) due on or before thirty (30) calendar days
after the Closing Date; (ii) One Hundred Fifty Thousand U.S. Dollars and 00/100
($150,000.00) due on or before 120 days after the Closing Date; and (iii) One
Hundred Fifty Thousand U.S. Dollars and 00/100 ($150,000.00) due on or before
210 days after the Closing Date. Interest at the rate of six percent (6%) per
annum shall accrue on the unpaid principal balance hereunder and shall be paid
monthly in arrears with first such interest payment due thirty (30) calendar
days after the Closing Date.


By acceptance of this Note, the Lender represents, warrants, covenants and
agrees that he, she or it will abide by and be bound by its terms.
  
1.           Right of Prepayment.  The Company, at its option, shall have the
right to prepay, with three (3) business days advance written notice to the
Lender, a portion or all outstanding principal amount hereof plus accrued and
unpaid interest due as of the date of prepayment under this Note.


2.           Waiver and Consent.  To the fullest extent permitted by law and
except as otherwise provided herein, the Company waives demand, presentment,
protest, notice of dishonor, suit against or joinder of any other person, and
all other requirements necessary to charge or hold the Company liable with
respect to this Note.


3.           Costs, Indemnities and Expenses.  Upon the occurrence of an Event
of Default, the Company agrees to pay all reasonable fees and costs incurred by
the Lender in collecting or attempting to collect this Note, including
reasonable attorneys’ fees and expenses, whether or not involving litigation,
collecting upon any judgments and/or appellate or bankruptcy proceedings.  The
Company agrees to pay any documentary stamp taxes, intangible taxes or other
taxes which may now or hereafter apply to this Note or any payment made in
respect of this Note, and the Company agrees to indemnify and hold the Lender
harmless from and against any liability, costs, attorneys’ fees, penalties,
interest or expenses relating to any such taxes, as and when the same may be
incurred.

 
 

--------------------------------------------------------------------------------

 


4.           Events of Default.  An “Event of Default” shall be deemed to have
occurred under this Note upon the occurrence of any of the following: (i) the
Company should fail for any reason or for no reason to make any payment of the
interest or principal pursuant to this Note within ten (10) days of the date due
as prescribed herein; (ii) the Company shall fail to observe or perform any
other covenant, agreement or warranty contained in, or otherwise commit any
material breach or default of any material provision of this Note which is not
cured within ten (10) days notice of the default; or (iii) the Company or any
Subsidiary shall commence, or there shall be commenced against the Company or
any Subsidiary under any applicable bankruptcy or insolvency laws as now or
hereafter in effect or any successor thereto, or the Company or any Subsidiary
commences any other proceeding under any reorganization, arrangement, adjustment
of debt, relief of debtors, dissolution, insolvency or liquidation or similar
law of any jurisdiction whether now or hereafter in effect relating to the
Company or any Subsidiary or there is commenced against the Company or any
Subsidiary any such bankruptcy, insolvency or other proceeding which remains
undismissed for a period of sixty-one (61) days; or the Company or any
Subsidiary is adjudicated insolvent or bankrupt; or any order of relief or other
order approving any such case or proceeding is entered; or the Company or any
Subsidiary suffers any appointment of any custodian, private or court appointed
receiver or the like for it or any substantial part of its property which
continues undischarged or unstayed for a period of sixty one (61) days; or the
Company or any Subsidiary makes a general assignment for the benefit of
creditors; or the Company or any Subsidiary shall fail to pay, or shall state
that it is unable to pay, or shall be unable to pay, its debts generally as they
become due; or the Company or any Subsidiary shall call a meeting of its
creditors with a view to arranging a composition, adjustment or restructuring of
its debts; or the Company or any Subsidiary shall by any act or failure to act
expressly indicate its consent to, approval of or acquiescence in any of the
foregoing; or any corporate or other action is taken by the Company or any
Subsidiary for the purpose of effecting any of the foregoing.  Provided that the
term “Subsidiary” as used hereinabove shall expressly exclude Government-Buys,
Inc., a Maryland corporation.


Upon an Event of Default (as defined above), the entire principal balance and
accrued interest outstanding under this Note, and all other obligations of the
Company under this Note, shall be immediately due and payable without any action
on the part of the Lender, interest shall accrue on the unpaid principal balance
at a rate of eighteen percent (18%) per annum or the highest rate permitted by
applicable law, if lower, and the Lender shall be entitled to seek and institute
any and all remedies available to it.


5.           Maximum Interest Rate.  In no event shall any agreed to or actual
interest charged, reserved or taken by the Lender as consideration for this Note
exceed the limits imposed by laws of the District of Columbia.  In the event
that the interest provisions of this Note shall result at any time or for any
reason in an effective rate of interest that exceeds the maximum interest rate
permitted by applicable law, then without further agreement or notice the
obligation to be fulfilled shall be automatically reduced to such limit and all
sums received by the Lender in excess of those lawfully collectible as interest
shall be applied against the principal of this Note immediately upon the
Lender’s receipt thereof, with the same force and effect as though the Company
had specifically designated such extra sums to be so applied to principal and
the Lender have agreed to accept such extra payment(s) as a premium-free
prepayment or prepayments.


6.           Cancellation of Note. Upon the repayment by the Company of all of
its obligations hereunder to the Lender, including, without limitation, the
principal amount of this Note, plus accrued but unpaid interest, the
indebtedness evidenced hereby shall be deemed canceled and paid in full.  Except
as otherwise required by law or by the provisions of this Note, payments
received by the Lender hereunder shall be applied first against expenses and
indemnities, next against interest accrued on this Note, and next in reduction
of the outstanding principal balance of this Note. Upon the Stockholder
exercising his Repurchase Option pursuant to Section 1.6 of the Purchase
Agreement, the principal amount of this Note and any accrued but unpaid interest
hereunder shall be deemed paid in full and this Note shall be returned to the
Company for cancellation.
 
 
2

--------------------------------------------------------------------------------

 

7.           Severability. If any provision of this Note is, for any reason,
invalid or unenforceable, the remaining provisions of this Note will
nevertheless be valid and enforceable and will remain in full force and
effect.  Any provision of this Note that is held invalid or unenforceable by a
court of competent jurisdiction will be deemed modified to the extent necessary
to make it valid and enforceable and as so modified will remain in full force
and effect.


8.           Amendment and Waiver.  This Note may be amended, or any provision
of this Note may be waived, provided that any such amendment or waiver will be
binding on a party hereto only if such amendment or waiver is set forth in a
writing executed by the parties hereto.  The waiver by any such party hereto of
a breach of any provision of this Note shall not operate or be construed as a
waiver of any other breach.


9.           Successors.  Except as otherwise provided herein, this Note shall
bind and inure to the benefit of and be enforceable by the parties hereto and
their permitted successors and assigns.


10.         Assignment.  This Note shall not be directly or indirectly
assignable or delegable by the Company.  The Lender understands that this Note
is not assignable or negotiable without the prior written consent of the
Company.  Moreover, this Note has been issued subject to certain investment
representations of the original Lender set forth in the Purchase Agreement and
may be transferred or exchanged only in compliance with the Purchase Agreement
and applicable federal and state securities laws and regulations.


11.         No Strict Construction.  The language used in this Note will be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction will be applied against any party.


12.        Further Assurances.  Each party hereto will execute all documents and
take such other actions as the other party may reasonably request in order to
consummate the transactions provided for herein and to accomplish the purposes
of this Note.


13.        Notices, Consents, etc.  Any notices, consents, waivers or other
communications required or permitted to be given under the terms hereof must be
in writing and will be deemed to have been delivered:  (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one (1) business day after deposit
with a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same.  The addresses and facsimile numbers
for such communications shall be:


If to Company:
Ariel Way, Inc.
 
4207 Connecticut Avenue, N.W.
 
Suite 407, Washington, D.C. 20008
 
USA
 
Attention:  Chief Executive Officer
 
Telephone:  +1 202-609-7756
 
Facsimile:    +1 703 991 0841
Email: adunhem@arielway.com
   
If to the Lender:
Gary Block
 
7900 Wisconsin Avenue
 
Suite 303, Bethesda, MD, 20814
 
Facsimile:
Email:

 
 
3

--------------------------------------------------------------------------------

 
 
With a copy to:
       
Attention:
 
Telephone:
 
Facsimile:
Email:



or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) business days prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender's facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.


14.        Remedies, Other Obligations, Breaches and Injunctive Relief.  The
Lender’s remedies provided in this Note shall be cumulative and in addition to
all other remedies available to the Lender under this Note, at law or in equity
(including a decree of specific performance and/or other injunctive relief), no
remedy of the Lender contained herein shall be deemed a waiver of compliance
with the provisions giving rise to such remedy and nothing herein shall limit
the Lender’s right to pursue actual damages for any failure by the Company to
comply with the terms of this Note.  No remedy conferred under this Note upon
the Lender is intended to be exclusive of any other remedy available to the
Lender, pursuant to the terms of this Note or otherwise.  No single or partial
exercise by the Lender of any right, power or remedy hereunder shall preclude
any other or further exercise thereof.  The failure of the Lender to exercise
any right or remedy under this Note or otherwise, or delay in exercising such
right or remedy, shall not operate as a waiver thereof.  Every right and remedy
of the Lender under any document executed in connection with this transaction
may be exercised from time to time and as often as may be deemed expedient by
the Lender.  The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Lender and that the remedy at law
for any such breach may be inadequate.  The Company therefore agrees that, in
the event of any such breach or threatened breach, the Lender shall be entitled,
in addition to all other available remedies, to an injunction restraining any
breach, and specific performance without the necessity of showing economic loss
and without any bond or other security being required.


15.        Governing Law; Jurisdiction. Except as set forth in Section 5, all
questions concerning the construction, validity, enforcement and interpretation
of this Agreement shall be governed by the internal laws of the District of
Columbia without giving effect to any choice of law or conflict of law provision
or rule (whether of the District of Columbia or any other jurisdictions) that
would cause the application of the laws of any jurisdictions other than the
District of Columbia.   Each party hereby irrevocably submits to the exclusive
jurisdiction of the District of Columbia Court for the adjudication of any
dispute hereunder or in connection herewith or therewith, or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.


16.        No Inconsistent Agreements.  None of the parties hereto will
hereafter enter into any agreement, which is inconsistent with the rights
granted to the parties in this Note.

 
4

--------------------------------------------------------------------------------

 
 
17.        Third Parties.  Nothing herein expressed or implied is intended or
shall be construed to confer upon or give to any person or entity, other than
the parties to this Note and their respective permitted successor and assigns,
any rights or remedies under or by reason of this Note.


18.       Entire Agreement.  This Note (including any recitals hereto) set forth
the entire understanding of the parties with respect to the subject matter
hereof, and shall not be modified or affected by any offer, proposal, statement
or representation, oral or written, made by or for any party in connection with
the negotiation of the terms hereof, and may be modified only by instruments
signed by all of the parties hereto.


[THE REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY.]


 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Note has been executed by the undersigned as of the
date first set forth hereinabove.




 
COMPANY
 
Ariel Way, Inc.
     
By:
/s/ Arne Dunhem
       
Name:
Arne Dunhem
       
Title:
Chairman and CEO

 
 
6

--------------------------------------------------------------------------------

 